Filed 6/6/16 P. v. Quiroz CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267122
                                                                          (Super. Ct. No. 2012031146)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ROGELIO TOVAR QUIROZ,

     Defendant and Appellant.




                   Rogelio Tovar Quiroz appeals the trial court’s order revoking his
postrelease community supervision (PRCS) and ordering him to serve 170 days in county
jail with 41 days of presentence custody credit. (Pen. Code,1 §§ 3450 et seq., 3455,
subd. (d).) Appellant contends that his due process rights were violated because he was
not provided a Morrissey-compliant probable cause hearing. (Morrissey v. Brewer
(1972) 408 U.S. 471 (Morrissey).) We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In 2014, appellant was convicted of corporal injury to a spouse (§ 273.5,
subd. (a)) and sentenced to two years state prison. On April 23, 2014, he was released
from prison and placed on PRCS.

         1 All   statutory references are to the Penal Code.
              On Friday, July 10, 2015, appellant was arrested for violating PRCS by (1)
failing to report to probation; (2) failing to submit to drug testing; (3) failing to report his
whereabouts; and (4) failing to obey all laws by violating a protective order (§ 273.6,
subd. (a)), committing false imprisonment (§ 236), and willfully resisting a peace officer
(§ 148, subd. (a)(1)). On July 13, 2015, appellant signed an acknowledgment indicating
that he had been informed of his right to receive written notice of the alleged violations of
his PRCS, his right to an administrative probable cause hearing no more than two
business days after he was taken into custody, and his right to speak at the hearing and
present letters and documents on his behalf. That same day, Senior Deputy Probation
Officer Venessa Meza advised appellant of the alleged PRCS violations, conducted a
probable cause hearing, and determined there was probable cause that appellant had
violated his PRCS. (§ 3455, subd. (a).) Appellant was advised of his rights to counsel
and a formal revocation hearing. He was also informed that the Ventura County
Probation Agency (the Probation Agency) was recommending 180 days in county jail
with 21 days of custody credit. Appellant denied the alleged PRCS violations, declined
to accept the proposed sanction, and requested a formal revocation hearing.
              On July 17, 2015, the Probation Agency filed a PRCS revocation petition
and set the matter for hearing on July 30, 2015. On July 24, 2015, appellant filed a
motion to dismiss on due process grounds pursuant Williams v. Superior Court (2014)
230 Cal.App.4th 636 (Williams), and calendared the matter to be heard in conjunction
with the revocation petition. At the July 30th hearing, the court denied the motion to
dismiss and appellant proceeded to admit the allegations in the revocation petition. The
court granted the petition and ordered appellant to serve 170 days in county jail with 41
days of actual custody credit.
                                        DISCUSSION
              Appellant contends that his due process rights were violated because he did
not receive an arraignment within 10 days of his arrest or a probable cause hearing within
15 days of his arrest, as contemplated in Williams, supra, 230 Cal.App.4th 636. He also

                                               2
complains that he never received a Morrissey-compliant probable cause hearing before a
neutral hearing officer. The PRCS revocation procedures challenged here are consistent
with constitutional, statutory, and decisional law. The procedures utilized here do not
violate concepts of equal protection or due process of law. We so held in People v.
Gutierrez (2016) 245 Cal.App.4th 393 (Gutierrez), and People v. Byron (2016) 246
Cal.App.4th 1009 (Byron). We follow our own precedent. The trial court did not err in
denying the motion to dismiss.
              Appellant also asserts that he had a right to counsel at the administrative
probable cause hearing and that Meza improperly attempted to obtain waivers of his
rights to counsel and a revocation hearing prior to the filing of the revocation petition.
Even if appellant could demonstrate that these assertions have merit, it would not entitle
him to the relief he seeks. The denial of a Morrissey-compliant probable cause hearing
does not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodall (2013) 216 Cal.App.4th 1221,
1238.) Appellant makes no showing that any of the alleged defects in the proceedings
prejudiced him or affected the outcome of the PRCS revocation hearing. (In re Winn
(1975) 13 Cal.3d 694, 698 [defendant has burden of showing prejudice]; In re Moore
(1975) 45 Cal.App.3d 285, 294.) Appellant admitted the allegations of the revocation
petition and has served the custodial sanction. (See e.g., Gutierrez, supra, 245
Cal.App.4th at p. 399 [defendant submitted on PRCS revocation petition without
contesting probable cause determination].) “‘[T]here is nothing for us to remedy, even if
we were disposed to do so.’” (Byron, supra, 246 Cal.App.4th at p. 1017, quoting Spencer
v. Kemna (1998) 523 U.S. 1, 18.)




                                              3
                                   DISPOSITION
             The judgment (order revoking PRCS) is affirmed.
             NOT TO BE PUBLISHED.




                                       PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                         4
                               Patricia M. Murphy, Judge

                           Superior Court County of Ventura

                         ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Connie H. Kan, Deputy
Attorney General, for Plaintiff and Respondent.